NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 PAMELA MELVIN,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7096
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2986, Judge Robert N. Davis.
                ______________________

              Decided: December 14, 2015
               ______________________

   PAMELA MELVIN, Fayetteville, NC, pro se.

    MARTIN M. TOMLINSON, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by SCOTT D. AUSTIN, ROBERT E. KIRSCHMAN,
JR., BENJAMIN C. MIZER; CHRISTINA LYNN GREGG, Y. KEN
2                                      MELVIN   v. MCDONALD




LEE, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                ______________________

     Before PROST, Chief Judge, DYK, and CHEN, Circuit
                        Judges.
PER CURIAM
    Pamela Melvin appeals from a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) dismissing Ms. Melvin’s appeal in part as time-
barred. We conclude that the decision of the Veterans
Court was in this respect erroneous as the appeal was not
time-barred. However, as Ms. Melvin argues, the Board
decision was non-final, and thus Ms. Melvin’s appeal was
premature. On this ground we affirm the dismissal of her
appeal in the Veterans Court.
                      BACKGROUND
    In 2001, Ms. Melvin submitted to the VA a service-
connected disability claim for post-traumatic stress disor-
der (PTSD). In a decision dated January 6, 2010, the
Board of Veterans Appeals (“the Board”) denied the claim.
The Board decision was initially mailed to an incorrect
address, but Ms. Melvin acknowledges receiving a copy on
March 6, 2012. By statute, Ms. Melvin had 120 days from
receipt of the decision to appeal, that is, until July 4,
2012. Within the 120-day appeal period, on April 13,
2012, Ms. Melvin submitted a filing with the Board that
the Board construed as two separate motions: (1) a motion
to vacate the Board decision based on alleged substantive
errors; and (2) a motion to vacate pursuant to 38 C.F.R.
§ 20.904(a) based on an alleged violation of Ms. Melvin’s
procedural due process rights. The filing of a motion to
vacate rendered the Board decision non-final, and thus
non-appealable.
MELVIN   v. MCDONALD                                   3




    In an October 4, 2012, letter, the Board purported to
deny Ms. Melvin’s motion to vacate based on alleged
procedural due process violations. The letter informed
Ms. Melvin that it had construed her arguments based on
alleged substantive errors in the Board’s decision as a
CUE motion, which it was going to address separately. A
subsequent October 11, 2012, letter from the Board in-
formed Ms. Melvin that the motion to vacate (construed
as a CUE motion) could not be considered until the Board
decision became final.
    On October 11, 2013, Ms. Melvin filed a notice of ap-
peal with the Veterans Court. The court held that be-
cause the Board never took action on the substantive
motion to vacate, the Board decision in that respect
remained non-final, and Ms. Melvin’s appeal based on
substantive challenges was unripe. The court therefore
dismissed the appeal on this ground. As for Ms. Melvin’s
procedural due process arguments, the Veterans Court
found that the Board had rejected them in its October 4,
2012, letter to her, and thus the appeal in this respect
was untimely, requiring dismissal of her appeal on this
ground.
    Ms. Melvin appeals only the Veterans Court’s dismis-
sal of her due process arguments. We have jurisdiction
under 38 U.S.C. § 7292. See Beasley v. Shinseki, 709 F.3d
1154, 1157 (Fed. Cir. 2013), cert. denied, 134 S. Ct. 679
(2013); Lamb v. Principi, 284 F.3d 1378, 1381–82 (Fed.
Cir. 2002). We review questions of law de novo. Smith v.
Brown, 35 F.3d 1516, 1517 (Fed. Cir. 1994). We may not
review factual determinations or applications of law to
fact. Conway v. Principi, 353 F.3d 1369, 1372 (Fed. Cir.
2004).
                       DISCUSSION
    On appeal, the government commendably agrees that
the Veterans Court erred in treating Ms. Melvin as hav-
4                                      MELVIN   v. MCDONALD




ing filed two separate motions and two appeals and in
dismissing her procedural appeal as untimely. The two
motions should have been treated as one single motion
arguing on two separate grounds. The filing of the motion
within 120 days of receipt of the Board decision rendered
that decision non-final until the motion was denied. See
Linville v. West, 165 F.3d 1382, 1385 (Fed. Cir. 1999);
Browne v. Principi, 16 Vet. App. 278, 283 (Vet. App.
2002). Because the substantive challenge (as opposed to
the procedural challenge) has not yet been resolved by the
Board, Ms. Melvin’s appeal was premature, as she argues.
     Section 7266(a) of title 38 provides that a person must
file a notice of appeal with the Veterans Court within 120
days after receiving “a final decision of the Board.” The
Board’s October 4, 2012, letter was not a final decision
within the meaning of the statute. When multiple theo-
ries are raised with respect to a single claim, as here, the
Veterans Court has explained that “the 120-day require-
ment for filing a Notice of Appeal will not begin to run
until the Board has denied all theories in support of the
claim that it has identified for consideration.” Roebuck v.
Nicholson, 20 Vet. App. 307, 315–316 (Vet. App. 2006).
    Here, both parties agree that Ms. Melvin has raised
only one claim: that she should receive benefits for PTSD.
That Ms. Melvin’s April 13, 2012, filing raised both proce-
dural and substantive theories to challenge the Board
Decision does not change the number of underlying
claims. The Board has yet to deny Ms. Melvin’s substan-
tive challenges. Accordingly, the 120-day requirement for
appealing Ms. Melvin’s claim did not begin to run on her
receipt of the October 4, 2012, letter, and the Veterans
Court erred in holding that her procedural challenge was
untimely.
   Because the Veterans Court should have dismissed
Ms. Melvin’s appeal as premature, we affirm the dismis-
MELVIN   v. MCDONALD                                    5




sal of her appeal solely on that ground. Once the Board
addresses Ms. Melvin’s motion to vacate based on sub-
stantive arguments, which we assume that it will do
promptly, and the Board decision becomes final, Ms.
Melvin will have 120 days to appeal the Board decision
based on both procedural and substantive theories.
    Finally, we reject Ms. Melvin’s argument for sanctions
with respect to the case before the Veterans Court.
Whether sanctions are appropriate is a factual matter
outside the jurisdiction of this court. El Malik v. McDon-
ald, No. 2015-7060, 2015 WL 4080155, *4 (Fed. Cir. July
7, 2015) (unpublished).
                         AFFIRMED
   Costs to appellant.